COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Huff and Senior Judge Clements


TYSON FOODS, INC.
                                                                     MEMORANDUM OPINION *
v.     Record No. 2460-11-1                                              PER CURIAM
                                                                         MAY 15, 2012
KEITH PARKER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (R. Ferrell Newman; Newman & Wright, RLLP, on brief), for
                 appellant.

                 (Kevin L. Hubbard; Hubbard Law Office, PC, on brief), for appellee.


       Tyson Foods, Inc. (hereinafter referred to as employer) appeals a decision of the

Workers’ Compensation Commission awarding Keith Parker (claimant) temporary total

disability benefits. Employer contends the commission erred by 1) finding that claimant’s

termination “did not effect a forfeiture of his entitlement to the payment of disability during

subsequent periods of partial incapacity,” and 2) “finding that the claimant could cure an

unjustified refusal of employment by an unsuccessful effort at marketing.” We have reviewed

the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

we affirm for the reasons stated by the commission in its final opinion. See Parker v. Tyson

Foods, Inc., JCN VA000-0006-4544 (Dec. 1, 2011). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                             -2-